Citation Nr: 0304078	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  97-07 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $16,447.00, to include whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied a claim for 
waiver of recovery of an overpayment of VA nonservice-
connected pension benefits in the calculated amount of 
$16,447.00.

A Central Office Hearing was held before the undersigned in 
October 1998 in Washington, D.C.  Thereafter, the Board 
denied the appeal in a decision dated in January 1999.  In 
April 1999, the Board notified the veteran that a motion to 
reconsider the January 1999 Board decision was denied.  The 
veteran then appealed the Board decision to the United States 
Court of Appeals for Veterans Claims (the Court).  Briefs 
were thereafter filed by the Secretary of VA and the 
veteran's private attorney and the Court then issued an 
Order, dated July 24, 2001, vacating the January 1999 Board 
decision and remanding the case for re-adjudication pursuant 
to the provisions of the Veterans Claims Assistance Act of 
2000 ("the VCAA"), currently codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The Board remanded the case in June 2002 requesting 
additional development. Part of the development requested by 
the Board was accomplished, and the veteran's claims files 
were thereafter returned to the Board.



REMAND

As explained in the June 2002 remand, VA has established a 
mechanism that permits an alleged debtor to dispute VA's 
conclusion that a debt actually exists.  Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991), citing 38 C.F.R. 
§§ 1.900 through 1.994.  A debtor's dispute of the amount or 
existence of a debt is a right that may be exercised 
separately from a request for waiver, or at the same time.  
See 38 C.F.R. § 1.911(c) (2002).  A grant or denial of a 
waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116, 118-119 (1994) (finding that a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board).

In the present case, the RO has adjudicated the issue of 
entitlement to a waiver of overpayment, and that is the issue 
that the Board reviewed on appeal in its January 1999 
decision.  However, the veteran's private attorney 
introduced, in his February 2002 brief to the Court, the 
additional issue of the propriety (i.e., validity) of the 
creation of the overpayment that the Committee has calculated 
in the amount of $16,447.00, claiming that the overpayment 
was due solely to administrative error on the part of the VA 
and should not be charged to the appellant.

In the June 2002 remand, the Board asked the Committee to 
adjudicate the above new issue, which is inextricably 
intertwined with the original claim of entitlement to a 
waiver, address the veteran's attorney's claim that the 
overpayment was created due to administrative error by VA in 
its notification to the veteran and in failing to take into 
account unreimbursed medical expenses reportedly incurred in 
1996 and 1997, and to provide an accounting explaining the 
calculation of the overpayment of $16,447.00.  The Committee 
was also asked to thereafter review the entire record and 
determine whether any further notification or development was 
required pursuant to the VCAA, before re-adjudicating the 
veteran's appeal.  By Supplemental Statement of the Case 
(SSOC) dated in August 2002, the Committee addressed the 
veteran's private attorney's allegation of administrative 
error on the part of VA, concluding that no such error had 
been committed by VA, and thereafter confirming the prior 
denial.  None of the additional development requested by the 
Board, to include addressing the allegation that unreimbursed 
medical expenses of 1996 and 1997 had not been considered, 
and providing an accounting to the veteran, was accomplished.  
Therefore, this case must again be remanded back to the RO, 
as the Court has held that a remand is necessary when the 
directives of a prior remand are not followed.  Stegall v. 
West, 11 Vet. App. 268, 270 (1998).

Accordingly, this case is REMANDED to the Committee for the 
following action:

1.  The appropriate authority at the RO 
should adjudicate the veteran's claim 
concerning the amount and validity of the 
overpayment at issue, including whether 
the indebtedness was improperly 
calculated due to lack of consideration 
of unreimbursed medical expenses 
reportedly incurred in 1996 and 1997.

An accounting, explaining the amount of 
the overpayment and how it was 
calculated, should also be provided to 
the veteran.  If any determination 
remains adverse to the veteran, he should 
be notified of the determination and of 
his appellate rights, including the need 
to file a notice of disagreement and, 
following issuance of a statement of the 
case, a substantive appeal within an 
appropriate period of time in order to 
assure appellate review of this 
particular matter in conjunction with the 
current appeal.

2.  Thereafter, if the debt or a portion 
of the debt is found to be valid, the 
Committee should review the veteran's 
claims files to determine whether further 
notification or development may be 
required pursuant to the VCAA, and 
undertake it if it is required.  The 
veteran should specifically be informed of 
the provisions of the VCAA, and should be 
notified of the specific action that has 
been taken in regard to his claim and of 
any additional steps he may need to take 
in order to have a complete application.  
The Committee should then re-adjudicate 
the veteran's claim requesting waiver of 
recovery of the overpayment of VA 
nonservice-connected pension benefits.  
Supporting analysis and explanation for 
the decision must be provided.  If the 
findings remain adverse to the veteran, 
the Committee should provide him a 
supplemental statement of the case and an 
opportunity to reply thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed, but he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



